BILL OF COSTS

           TEXAS COURT OF APPEALS, SEVENTH DISTRICT, AT AMARILLO

                                         No. 07-15-00392-CV

In the Matter of the Marriage of Julie Maree Stegall and Kerry Dean Stegall and In
                           the Interest of T.J.S., a Child



           (No. 41,095 IN 316TH DISTRICT COURT OF HUTCHINSON COUNTY)


Type of Fee                    Charges     Paid       By
Motion fee                     $10.00      E-PAID     Georganna L Simpson
Motion fee                     $10.00      E-PAID     Georganna L Simpson
Motion fee                     $10.00      E-PAID     Georganna L Simpson
Motion fee                     $10.00      E-PAID     Krisha Blevins
Clerk's record                 $189.00     UNKNOWN    JULIE STEGALL
Statewide efiling fee          $30.00      E-PAID     Krisha Blevins
Filing                         $100.00     E-PAID     Krisha Blevins
Indigent                       $25.00      E-PAID     Krisha Blevins
Supreme Court chapter 51 fee   $50.00      E-PAID     Krisha Blevins




  Balance of costs owing to the Seventh Court of Appeals, Amarillo, Texas: $0.00

                           Court costs in this cause shall be paid as per
                               the Judgment issued by this Court.

       I, VIVIAN LONG, CLERK OF THE SEVENTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SEVENTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.


                                               IN TESTIMONY WHEREOF, witness my hand
                                               and the Seal of the COURT OF APPEALS for
                                               the Seventh District of Texas on August 3,
                                               2017.


                                               Vivian Long
                                               VIVIAN LONG, CLERK